In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-12-00223-CR
                           ____________________

                      RICHARD GOODWIN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee
_______________________________________________________           ______________

                   On Appeal from the 435th District Court
                        Montgomery County, Texas
                      Trial Cause No. 11-10-11611 CR
________________________________________________________           _____________

                                     ORDER

      In a supplemental brief filed on September 11, 2013, Richard Goodwin

complains that the judge who heard his motion to suppress did not sign the

findings of fact and conclusions of law. As our prior order noted, findings of fact

and conclusions of law made by the judge who conducted the hearing on the

motion to suppress may aid this Court’s review of the issues raised in the

appellant’s brief. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App.

2006).

                                        1
      Accordingly, it is ORDERED that the appeal is ABATED and the case is

REMANDED to the judge who conducted the hearing on the motion to suppress to

make findings of fact and conclusions of law on the trial court’s essential findings

on the issues raised in the hearing of the appellant’s motion to suppress. See Tex.

R. App. P. 44.4. The supplemental clerk’s record containing the trial court’s

findings of fact and conclusions of law are due to be filed in this Court by

September 23, 2013. See Tex. R. App. P. 34.5(c)(2). All appellate timetables are

suspended pending filing of the supplemental clerk’s record with this Court. The

parties may address the trial court’s findings of fact and conclusions of law in

supplemental briefs. The appellant’s supplemental brief is due fifteen days after the

supplemental clerk’s record is filed. The appellee’s supplemental brief is due

fifteen days after the appellant files his supplemental brief. Requests for briefing

extensions will be strongly disfavored.

      ORDER ENTERED September 12, 2013.


                                                               PER CURIAM

Before Gaultney, Kreger, and Horton, JJ.




                                           2